                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                     5:18-cv-182-FDW
                                 (5:16-cr-46-FDW-DSC-4)

REGINALD JERRY SHAW,                                    )
                                                        )
                         Petitioner,                    )
                                                        )
vs.                                                     )              ORDER
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                  Respondent.                           )
______________________________________                  )

            THIS MATTER comes before the Court on Petitioner’s pro se Motion to Alter or

Amend, filed pursuant to Rule 59(e) of the Federal Rules of Civil Procedure. (Doc. No. 6).

      I.       BACKGROUND

      Petitioner was convicted in this Court, pursuant to a written guilty plea, of conspiracy to

traffic methamphetamine, and this Court subsequently sentenced Petitioner to a 151-month

prison sentence. Petitioner appealed, and the Fourth Circuit affirmed his conviction and

sentence. On November 16, 2018, Petitioner filed the underlying motion to vacate, set aside, or

correct sentence under 28 U.S.C. § 2255, raising two ineffective assistance of counsel claims.

(Doc. No. 1). On January 28, 2019, this Court denied and dismissed Petitioner’s motion to

vacate. (Doc. No. 4). On February 21, 2019, Petitioner filed the pending motion to alter or

amend, pursuant to Rule 59(e) of the Federal Rules of Civil Procedure. (Doc. No. 6).

      II.      STANDARD OF REVIEW

      With regard to motions to alter or amend a judgment under Rule 59(e), the United States

Court of Appeals for the Fourth Circuit has stated:


                                                   1
          A district court has the discretion to grant a Rule 59(e) motion only in very
          narrow circumstances: “(1) to accommodate an intervening change in controlling
          law; (2) to account for new evidence not available at trial; or (3) to correct a clear
          error of law or to prevent manifest injustice.”

Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002) (quoting Collison v. Int’l Chem. Workers

Union, 34 F.3d 233, 236 (4th Cir. 1994)). Furthermore, “Rule 59(e) motions may not be used to

make arguments that could have been made before the judgment was entered.” Id. Indeed, the

circumstances under which a Rule 59(e) motion may be granted are so limited that

“[c]ommentators observe ‘because of the narrow purposes for which they are intended, Rule

59(e) motions typically are denied.’” Woodrum v. Thomas Mem’l Hosp. Found., Inc., 186

F.R.D. 350, 351 (S.D. W. Va. 1999) (quoting 11 Charles Alan Wright, Arthur R. Miller & Mary

Kay Kane, FEDERAL PRACTICE AND PROCEDURE § 2810.1 (2d ed. 1995)).

   III.      DISCUSSION

   Petitioner has not shown the existence of the limited circumstances under which a Rule 59(e)

motion may be granted. That is, Petitioner’s motion does not present evidence that was

unavailable when he filed his motion to vacate, nor does his motion stem from an intervening

change in the applicable law. Furthermore, Petitioner has not shown that a clear error of law has

been made, or that failure to grant the motion would result in manifest injustice to him. See Hill,

277 F.3d at 708. Rather, in his motion Petitioner merely reasserts the same or similar arguments

he made in support of his original motion to vacate. Petitioner also complains that he was not

allowed to file a Reply before the Court ruled on his motion to vacate. A Section 2255 petitioner

does not have the absolute right to file a Reply to a Response by the Government. See Molina v.

United States, No. W-09-CR-216(3), 2013 WL 12234022, at *1 (W.D. Tex. July 26, 2013) (

“While Rule 5(d) of the Rules Government § 2255 Proceedings for the United States District

                                                    2
Court permits a petitioner to file a reply brief, no court has held that Rule 5(d) gives a Movant an

absolute right to file a reply before the Court rules on the Movant's § 2255.”).

   IV.      CONCLUSION

   Based on the foregoing reasons, the Court will deny Petitioner’s Motion to Alter or Amend.

         IT IS, THEREFORE, ORDERED that:

         (1) Petitioner’s Motion to Alter or Amend, (Doc. No. 6), is DENIED.

         (2) The Court finds that the Petitioner has not made a substantial showing of a denial of a

            constitutional right. See generally 28 U.S.C. § 2253(c)(2); see also Miller-El v.

            Cockrell, 537 U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c), a “petitioner

            must demonstrate that reasonable jurists would find the district court’s assessment of

            the constitutional claims debatable or wrong”) (citing Slack v. McDaniel, 529 U.S.

            473, 484-85 (2000). Petitioner has failed to demonstrate both that this Court’s

            dispositive procedural rulings are debatable, and that his Motion to Vacate states a

            debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529 U.S.

            473, 484-85 (2000). As a result, the Court declines to issue a certificate of

            appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings for the

            United States District Courts, 28 U.S.C. § 2255.


                                             Signed: February 26, 2019




                                                  3
